FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 11, 2022

                                      No. 04-22-00621-CV

                                       Donald LEMPAR,
                                          Appellant

                                                v.

                 Patrick BALLANTYNE, Cynthia Orr, Goldstein & Orr, PLLC,
                                     Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CI05174
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
       The trial court signed a final judgment on June 23, 2022. Appellant filed a timely motion
for reconsideration on June 30, 2022. Therefore, the notice of appeal was due to be filed on
September 21, 2022. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice
of appeal was due on October 6, 2022. See TEX. R. APP. P. 26.3. Although appellant filed a notice
of appeal within the fifteen-day grace period allowed by Rule 26.3, he has not filed a motion for
extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We ORDER appellant to file, within fifteen days from the date of this order, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court